DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application introduces two new technical terms, Shared Radiation Pattern Message (SRPM) in claim 1 and Antenna radiation pattern Independent Channel Representation (AICR) in claims 2 and 5-6.
After similar or identical terms are not identified after searching in Google, SRPM is interpreted as it stands for, i.e., a radiation pattern is shared in a message between two entities. The message can be in a form of data, frame, packet or a piece of information. Thus, as cited and discussed below, SRPM is cited as a feedback information. Regarding AICR, the written description does not describe what it is in detail. Instead, AICR is used to eliminate the influence of the received radiation pattern. This description is not clear enough to examine and to search. The written description or the claim recitation is required to provide more detail about AICR, for instance what it is, what it does or why it needs to be calculated, etc. For examination purpose, since AICR stands for Antenna radiation pattern Independent Channel Representation calculated based on a received radiation pattern of an entity for another communication, it is interpreted as minimizing or reducing radiation pattern at directions in where interferences exist. If the interpretation is not reasonable, the applicant is suggested to clarify and give more weight on AICR in the recitation.

Claim Objections 
Claims 2 and 5-6 objected to because of the following informalities: 
Claim 2 recites AICR which needs to be spelled out.
Claim 2 recites "SRPM message". The SRPM stands for Shared Radiation Pattern Message which already includes 'message', thus claim 2 does not need to recite 'message' following SRPM.
Claim 2, for instance, recite AICR representation. The AICR stands for Antenna radiation pattern Independent Channel Representation which already includes 'Representation', thus it does not need to recite 'Representation' following AICR.
Claims 5 and 6 recite "a transmitter and receiver Antenna radiation pattern Independent Channel Representation (AICR) for the communication" (Emphasis added). Is it the same as AICR recited in other claims in the application? Or Is it required another definition for this emphasized AICR?

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 14 recite in part "the multiplying the inverse of the received antenna radiation pattern from the first mobile station with the measured transfer function of the communication channel" (Emphasis added). Those antecedent basis issues need to be corrected.
Claims 13 and 14 recites "the communication between the second or third mobile station and the partner station" (Emphasis added). The second mobile station is introduced for the first time, so it raises an insufficient antecedent basis which requires correction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2020/0145799, “Baghel”) in view of Kasher et al. (US 2016/0380685, “Kasher”).
Examiner’s note: in what follows, references are drawn to Baghel unless otherwise mentioned.
Baghel discloses “Sidelink Link Adaptation Feedback” (Title) and its provisional application 62/754567 (“567”) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a mobile station comprising: 
a wireless communication module ([0182 and Fig. 6] 620 “Transmitter”) for transmitting messages ([0133 and Fig. 4] “At 405, a transmitting device 205-b may transmit, via V2X sidelink communications, a first data packet in accordance with a first set of transmission parameters (e.g., a first power configuration) and a first QoS (e.g., a first data packet priority)”. See [567, Fig. 4]) to a partner station ([0134 and Fig. 4] 210-d “a receiving device 210-d”. See [567, Fig. 4]).
It is noted that while disclosing V2X communication, Baghel does not specifically teach about transmitting an antenna pattern. It, however, had been known before the effective filing date as shown by Kasher in a disclosure “Techniques using a First Band of Communication to Synchronize Beamforming for a Second Band of Communication” (Title) as follows;
wherein the wireless communication module transmits an antenna radiation pattern of the mobile station to the partner station in a Shared Radiation Pattern Message (SRPM) ([Kasher, 0060 and Fig. 5] “At line 553, the STA 502 may communicate the sector sweep feedback information in a packet to the AP 504 on the lower frequency band at line 553. The sector sweep feedback information may include a best TX pattern and antenna ID.” Note that the sector sweep feedback information of Kasher is considered to be equivalent to the recited SRPM.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baghel's features by using the features of Kasher in order to achieve effective communication with beamforming training such that “techniques to send beamforming information for the second frequency band of communication in the first frequency band of communication” [Kasher, Abstract]. 

Regarding claim 4, the mobile station of claim 1, wherein the mobile station is a transportation vehicle equipped with the wireless communication module ([0131 and Fig. 4] “While transmitting device 205-b is shown to be a vehicle”).

Claim(s) 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2020/0145799, “Baghel”) in view of Kasher et al. (US 2016/0380685, “Kasher”) and further in view of Foerster et al. (US 2020/0077279, “Foerster”).
Examiner’s note: in what follows, references are drawn to Baghel unless otherwise mentioned.
Regarding claim 2, it is noted that while disclosing V2X communication, Baghel does not specifically teach about effect of a radiation pattern. It, however, had been known before the effective filing date as shown by Foerster in a disclosure “Dynamic Beam Steering for Vehicle Communications” (Title) as follows;
the mobile station of claim 1, wherein the wireless communication module receives a SRPM message ([Foerster, 0044 and Fig. 4] “The vehicle 500 can detect the angle of the incoming interference signal”) from a first mobile station ([Foerster, 0043 and Fig. 4] “Also shown in FIG. 5 is an interference source 504. The interference source may be any type of device with a radio transmitter, including another vehicle”), and wherein the mobile station further comprises a procession unit that calculates an AICR representation for communication between a second or third mobile station and the partner station, wherein the communication module transmits the AICR representation to the third mobile station ([Foerster, 0044 and Fig. 4] “change the radiation pattern of the antenna array to spatially filter out the interference signal. For example, prior to detecting the interference signal, the vehicle 500 may have activated zone 1 and zone 4 for communication with vehicle 502, which is directly in front of it. Upon detecting the interference signal in zone 4, zone 4 was deactivated, and the transmission energy is now directed to zone 1 only.” Note that the recited AICR is not sufficiently described in the recitation. In view of the written description, the recite AICR is interpreted as controlling a radiation pattern.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baghel's features by using the features of Foerster in order to dynamically reduce congestion of wireless mediums such that “techniques for implementing dynamic beam steering in vehicular communications. Dynamic beam steering can improve the reliability of communications, improve spectrum efficiency, and enable bandwidth sharing and coexistence.” [Foerster, 0013]. 

Regarding claim 3, the mobile station of claim 2, wherein the wireless communication module transmits a message to the partner station with a channel quality prediction based on the received AICR representation ([Foerster, 0044] “the signal gain for the interfering signal will be even more greatly reduced. This can help to improve communication with the vehicle 502 and limit the ability of unwanted transmissions to consume bandwidth” The vehicle 500 transmits data with improved quality after turning off the radiation pattern at the direction of the interference source.).

Claim(s) 5 rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2016/0380685, “Kasher”) in view of Foerster et al. (US 2020/0077279, “Foerster”).
Examiner’s note: in what follows, references are drawn to Kasher unless otherwise mentioned.
Regarding claim 5, a base station for a cellular mobile communication system, the base station ([0033 and Fig. 2] “the station 250 may be an access point capable of communicating with any number of devices and allows wireless stations to connect to a wired network.”) comprising: 
a communication transceiver ([Fig. 2] either 255-2 “Transceiver 2” or 255-1 “Transceiver 1”) for transmitting messages to a mobile station ([0059 and Fig. 5] “the AP 504 may perform a sector sweep by communicating a single sector sweep packet having a training sequence on each of its sectors to the STA 502 at line 551.”) and receiving communication an antenna radiation pattern of a first mobile station ([0060 and Fig. 5] “At line 553, the STA 502 may communicate the sector sweep feedback information in a packet to the AP 504 on the lower frequency band at line 553. The sector sweep feedback information may include a best TX pattern and antenna ID.”); and 
a processing unit ([Fig. 2] 252 “Proc”) that calculates a transmitter and receiver Antenna radiation pattern Independent Channel Representation (AICR) for the communication between the first mobile station and the base station, wherein the communication transceiver transmits the AICR representation to a second mobile station (These features will be discussed in view of Foerster.).
It is noted that while disclosing V2X communication, Kasher does not specifically teach about effect of a radiation pattern. It, however, had been known before the effective filing date as shown by Foerster in a disclosure “Dynamic Beam Steering for Vehicle Communications” (Title) as follows;
that calculates a transmitter and receiver Antenna radiation pattern Independent Channel Representation (AICR) for the communication between the first mobile station and the base station ([Foerster, 0044] “The vehicle 500 can detect the angle of the incoming interference signal and change the radiation pattern of the antenna array to spatially filter out the interference signal.”), 
wherein the communication transceiver transmits the AICR representation to a second mobile station ([Foerster, 0044] “Upon detecting the interference signal in zone 4, zone 4 was deactivated”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Baghel's features by using the features of Foerster in order to dynamically reduce congestion of wireless mediums such that “techniques for implementing dynamic beam steering in vehicular communications. Dynamic beam steering can improve the reliability of communications, improve spectrum efficiency, and enable bandwidth sharing and coexistence.” [Foerster, 0013]. 

Claim(s) 6-7 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (US 2020/0077279, “Foerster”) in view of Mori et al. (US 2018/0084555, “Mori”).
Examiner’s note: in what follows, references are drawn to Foerster unless otherwise mentioned.
Regarding claim 6, a method for performing a wireless communication, based on an antenna radiation pattern of a first mobile station, the wireless communication being between a second mobile station and a partner station, the method comprising: 
transmitting an antenna radiation pattern of the first mobile station to the partner station ([0043 and Fig. 5] “Also shown in FIG. 5 is an interference source 504” and [0044 and Fig. 5] “The vehicle 500 can detect the angle of the incoming interference signal”); 
calculating, in the partner station, a transmitter and receiver Antenna radiation pattern Independent Channel Representation (AICR) for the communication between the first mobile station and the partner station ([0044] “prior to detecting the interference signal, the vehicle 500 may have activated zone 1 and zone 4 for communication with vehicle 502, which is directly in front of it. Upon detecting the interference signal in zone 4, zone 4 was deactivated”); 
transmitting the AICR representation to the second mobile station (This will be discussed in view of Mori.); and 
performing the communication between the second mobile station and the partner station based on the AICR representation between the first mobile station and the partner station ([0044] “Upon detecting the interference signal in zone 4, zone 4 was deactivated, and the transmission energy is now directed to zone 1 only. Deactivating zone 4 may reduce the signal gain of the desired signal received from vehicle 502. However, the signal gain for the interfering signal will be even more greatly reduced. This can help to improve communication with the vehicle 502”).
It is noted that while disclosing V2X communication with dynamic beam steering, Foerster does not specifically teach about transmitting a message with a changed radiation pattern. It, however, had been known before the effective filing date as shown by Mori as follows;
transmitting the AICR representation to the second mobile station ([Mori, 0089] “a radiation pattern capable of avoiding interference can be selected rapidly. By transmitting a channel switching signal in a radiation pattern selected in this way, it is possible to notify channel change rapidly. Terminals which receive the channel switching signal can perform channel switching without performing an association process with the wireless communication device 1 again through a channel after the switching.”, and [Mori, claim 12] “the communication processor is configured to detect an interference signal of a first channel by analyzing a signal received via the antenna, decide a radiation pattern selection policy based on the interference of the first channel, and change the radiation pattern of the antenna in accordance with the radiation pattern selection policy; the transmitter is configured to transmit a first frame via the antenna with the changed radiation pattern”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Foerster's features by using the features of Mori in order to effectively switching a channel or a radiation pattern to avoid interference sources such that “the plurality of radiation pattern selection policies based on the interference signal of the first channel and change the radiation pattern of the antenna in accordance with the selected radiation pattern selection policy.” [Mori, 0025]. 

Regarding claim 11, it is a method claim corresponding to the method claim 6, except the “third mobile station” which is equivalent to the second mobile station recited in claim 6, and is therefore rejected for the similar reasons set forth in the rejection of claim 6.

Regarding claim 7, the method of claim 6, 
wherein the first mobile station and second mobile station are each transportation vehicles equipped with a communication module moving on a road, place or ground ([0043 and Fig. 5] “Also shown in FIG. 5 is an interference source 504. The interference source may be any type of device with a radio transmitter, including another vehicle”, 500 and 502. 504 and 502 depicted in Fig. 5 are considered to be equivalent to the recited first mobile station and second mobile station, respectively.), 
wherein the communication modules perform the wireless communication ([0056] “Example 1 is an apparatus for vehicular communications. The apparatus includes a wireless communication system”), and 
wherein the position of the second mobile station at the time when performing the communication between the second mobile station and the partner station (See Fig. 5 for location of 500 and 502) corresponds to the position at the time when the first mobile station was transmitting the antenna radiation pattern to the partner station (See Fig. 5 for 504.).

Regarding claim 12, the method of claim 11, 
wherein the first and third mobile station plus the partner station are transportation vehicles equipped with wireless communication modules moving on a road, place or ground ([0043 and Fig. 5] “Also shown in FIG. 5 is an interference source 504. The interference source may be any type of device with a radio transmitter, including another vehicle”, 500 and 502. 504 and 502 depicted in Fig. 5 are considered to be equivalent to the recited first mobile station and second mobile station, respectively.), 
wherein the communication module is adapted for a wireless communication according to a V2V or V2X communication system ([0056] “Example 1 is an apparatus for vehicular communications. The apparatus includes a wireless communication system”), and 
wherein the position of the third mobile station at the time when performing the communication between the third mobile station and the partner station (See Fig. 5 for location of 500 and 502) corresponds to the position of the partner station at the time when the first mobile station was transmitting the antenna radiation pattern to the partner station (See Fig. 5 for 504.).

Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (US 2020/0077279, “Foerster”) in view of Mori et al. (US 2018/0084555, “Mori”) and further in view of Baghel et al. (US 2020/0145799, “Baghel”).
Examiner’s note: in what follows, references are drawn to Foerster unless otherwise mentioned.
Regarding claim 8, it is noted that while disclosing dynamic beam steering, Foerster does not specifically teach about a base station in the wireless communication. It, however, had been known before the effective filing date as shown by Baghel in a disclosure “Sidelink Link Adaptation Feedback” (Title) as follows;
the method of claim 6, wherein the communication module is adapted for a communication according to a cellular mobile communication system ([0012] “Cellular V2X applications, such as Long Term Evolution (LTE) V2X enable vehicular communication through cellular communications standards.”) and the partner station is a base station of the cellular mobile communication system ([Baghel, 0070 and Fig. 1] “Base stations 105 may wirelessly communicate with UEs 115 via one or more base station antennas.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Foerster's features by using the features of Baghel in order to correctly and efficiently receive and decode transmission in a V2X sidelink network such that “to avoid interference and collisions in a vehicle-to-everything (V2X) sidelink network.” [Baghel, 0005].

Claim(s) 9 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Foerster et al. (US 2020/0077279, “Foerster”) in view of Mori et al. (US 2018/0084555, “Mori”) and further in view of Kasher et al. (US 2016/0380685, “Kasher”).
Examiner’s note: in what follows, references are drawn to Foerster unless otherwise mentioned.
Regarding claim 9, it is noted that while disclosing V2X communication, Foerster does not specifically teach about transmitting an antenna pattern. It, however, had been known before the effective filing date as shown by Kasher as follows;
the method of claim 6, 
wherein the first mobile station transmits the antenna radiation pattern in a Shared Radiation Pattern Message (SRPM) ([Kasher, 0060 and Fig. 5] “At line 553, the STA 502 may communicate the sector sweep feedback information in a packet to the AP 504 on the lower frequency band at line 553. The sector sweep feedback information may include a best TX pattern and antenna ID.”),
wherein the SRPM message includes the known antenna radiation pattern of the first mobile station (aforementioned [Kasher, 0060 and Fig. 5]) and at least one of the current position of the first mobile station (This alternative is not examined.) and an AICR representation for the communication between the second or third mobile station and the partner station ([Mori, 0089] “a radiation pattern capable of avoiding interference can be selected rapidly. By transmitting a channel switching signal in a radiation pattern selected in this way, it is possible to notify channel change rapidly. Terminals which receive the channel switching signal can perform channel switching without performing an association process with the wireless communication device 1 again through a channel after the switching.”, and [Mori, claim 12] “the communication processor is configured to detect an interference signal of a first channel by analyzing a signal received via the antenna, decide a radiation pattern selection policy based on the interference of the first channel, and change the radiation pattern of the antenna in accordance with the radiation pattern selection policy; the transmitter is configured to transmit a first frame via the antenna with the changed radiation pattern”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Foerster's features by using the features of Kasher in order to effectively communicate with beamforming training and switching a channel or a radiation pattern to avoid interference sources such that “techniques to send beamforming information for the second frequency band of communication in the first frequency band of communication” [Kasher, Abstract].

Regarding claim 13, the method of claim 11, 
wherein the first mobile station transmits the antenna radiation pattern in a shared radiation pattern message (SRPM) ([Kasher, 0060 and Fig. 5] “At line 553, the STA 502 may communicate the sector sweep feedback information in a packet to the AP 504 on the lower frequency band at line 553. The sector sweep feedback information may include a best TX pattern and antenna ID.”),
wherein the SRPM message includes the known antenna radiation pattern of the first mobile station (aforementioned [Kasher, 0060 and Fig. 5]) and at least one of the current position of the first mobile station (This alternative is not examined.) and an AICR representation for the communication between the second or third mobile station and the partner station ([Mori, 0089] “a radiation pattern capable of avoiding interference can be selected rapidly. By transmitting a channel switching signal in a radiation pattern selected in this way, it is possible to notify channel change rapidly. Terminals which receive the channel switching signal can perform channel switching without performing an association process with the wireless communication device 1 again through a channel after the switching.”, and [Mori, claim 12] “the communication processor is configured to detect an interference signal of a first channel by analyzing a signal received via the antenna, decide a radiation pattern selection policy based on the interference of the first channel, and change the radiation pattern of the antenna in accordance with the radiation pattern selection policy; the transmitter is configured to transmit a first frame via the antenna with the changed radiation pattern”).
The rational and motivation for adding this teaching of Kasher is the same as for claim 9. 

Tentative Indication of Allowable Subject Matter
Claims 10 and 14 appear to contain allowable subject matters pending on satisfactory of overcoming above 112 rejection and would be allowable if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached at 571-272-9741. The fax number for the examiner is 571-273-5009. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411